Citation Nr: 0909878	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-25 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Basic eligibility for non-service-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The appellant seeks benefits as the surviving spouse of an 
individual who had recognized guerrilla and Regular 
Philippine Army service from January 1943 to January 1946, 
and died in November 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Based upon the service reported above, it appears that the 
decedent did not meet the requirements to qualify as a 
veteran under the laws and regulations governing many VA 
benefits.  See 38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.41 (2008).  Nevertheless, for the purpose of 
the present decision, we will address him as "the Veteran."


FINDINGS OF FACT

1.  According to the Veteran's death certificate, his death 
in November 2005 was caused by rheumatic heart disease, 
unspecified.  No other cause of death was indicated.

2.  At the time of his death, the Veteran had no disabilities 
established as service connected, and there were no claims 
for service connection pending.  

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's death was 
caused by an illness or disease incurred in or aggravated by 
service, and heart disease was not manifested in service or 
during the first post-service year.

4.  The Veteran did not have qualifying service to be 
eligible for VA pension benefits, and therefore the 
appellant, as his surviving spouse, is not eligible for VA 
death pension benefits.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may it be presumed that his death was 
related to service.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 
1310, 1311 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2008).

2.  The criteria for basic eligibility for VA non-service-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.40, 3.41 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209); argued Dec. 8, 2008.

In July 2006 and December 2006, in response to her claim for 
death benefits, the RO sent the appellant letters informing 
her of the types of evidence needed to substantiate her claim 
and its duty to assist her in substantiating her claim under 
the VCAA.  The letters informed the appellant that VA would 
assist her in obtaining evidence necessary to support her 
claim, such as medical records, employment records, or 
records from other Federal agencies.  She was advised that it 
is her responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in her 
possession to the RO.

The Board finds that the content of the letters provided to 
the appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2007 rating 
decision and June 2007 SOC explained the basis for the RO's 
action, and the SOC provided her with an additional 60-day 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and neither she nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.

Moreover, the appellant has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2008 letter that the RO sent to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

A.  Service Connection - Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1331 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303(a) (2008).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).   

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular-renal disease, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The service-connected disability will 
be considered the principal cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a casual connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359, 
366 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions.  Even in such cases, 
it must be considered whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In such a situation, however, it would not generally 
be reasonable to hold that a service-connected disability 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that after World War II, 
the Veteran complained about a heart problem due to having 
his clothes having gotten wet and dry on his body day after 
day during service.  She wrote that this was when he 
contracted the rheumatic heart disease which was the cause of 
his death.

The Veteran's service treatment records show that at his 
discharge examination his cardiovascular system was found to 
be normal.  In addition, on his Affidavit for Philippine Army 
Personnel, executed by the Veteran in January 1946, when 
asked to list any wounds and illnesses incurred in service, 
he reported "NONE."  

The post-service treatment records which have been associated 
with the claims file show that the Veteran was treated by 
midwives from August 1994 to April 2005.  The records show 
that he was treated for fevers, trouble swallowing, body and 
joint pains, coughs, and weakness.  B.S.C., M.D., reviewed 
the records and wrote in January 2007 that they contained 
signs and symptoms of rheumatic heart disease, unspecified.  
The Veteran's death certificate states that he died on 
November [redacted], 2005, due to rheumatic heart disease, 
unspecified.

We recognize the sincerity of the appellant's arguments that 
the cause of the Veteran's death was service connected.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that a claimant's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, rheumatic heart disease requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible of lay opinions on etiology.  
In the present case, the evidence does not show that the 
Veteran had been diagnosed with rheumatic heart disease 
before his death, and there is no evidence linking it to his 
recognized service.  Moreover, as a layperson, the Veteran 
was not competent to say that he had heart disease either in 
service or within the one-year presumptive period after 
service, because such a diagnosis requires medical training 
and expertise.

Although we are sympathetic with the appellant's loss of her 
husband, we find a lack of competent medical evidence to 
warrant a favorable decision.  The preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death. 
 
B.  Non-Service-Connected Death Pension

As noted in the Introduction, above, the Veteran had 
recognized guerrilla service and Regular Philippine Army 
service extending from January 1943 to January 1946.  He had 
no other recognized service, and is not shown by the record 
to have been a former POW.

Those categories of service do not qualify the decedent for 
VA pension benefits.  In Cacalda v. Brown, 9 Vet. App. 261, 
264 (1996), it was held that, under 38 U.S.C.A. § 107(a), 
certain service by a decedent before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines is deemed not to be active 
service for the purpose of granting non-service-connected 
benefits, including VA pension benefits, although such a 
decedent may receive other types of VA benefits, e.g., 
service-connected disability compensation benefits, where 
supported by the evidence.  It was noted in Cacalda, supra, 
that this law had been held not to violate the United States 
Constitution, citing Quiban v. Veterans Admin., 928 F.2d 
1154, 1158 (D.C. Cir. 1991).

Here, as in Cacalda, supra, the Veteran's recognized service 
falls into the service period category which expressly has 
been deemed not to be active military service for the purpose 
of receiving VA non-service-connected pension benefits.  In 
order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual with respect to whom pension is claimed be a 
veteran who had active military, naval, or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  Thus, the appellant is not entitled to VA death pension 
benefits, because it must be predicated upon the decedent's 
eligibility.  With his eligibility lacking, so too is hers. 

Since the law is dispositive of her claim, as in Cacalda, 
supra, the appellant's appeal as to this issue must be 
terminated because of the absence of legal merit or the lack 
of entitlement under the law, analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for failure to state a 
claim upon which relief can be granted.  See, e.g., Sabonis 
v. Brown, supra. 


ORDER

Entitlement to service connection for cause of death is 
denied.

Because the decedent did not have active military service for 
purposes of entitlement to VA benefits, basic eligibility for 
non-service-connected pension benefits is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


